Title: To Thomas Jefferson from Thomas Munroe, 3 February 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Sunday 3d February 1805
                  
                  T Munroe presents his most respectful Compliments to the President—several very worthy mechanics & others, who have small claims against the public building & having represented to T M that they were, at this inclement season, in want of necessary for their families which the money due to them from the public would inable them to procure, he, about a week ago, (presuming that no part of the Appropriation made this session could be conveniently obtained from the Treasury immediately) wrote to Mr Beckley informing him of the circumstances, and begging to know whether the $700 paid for fitting up the Representatives chamber (which would be sufficient to relieve our most needy claimants) could be obtained for that purpose on monday last—but as Mr. Beckley has not favored T M with any answer to his note, and as T M has since acquired certain information that there are several suffering families who are every day at the Office making importunate applications for their money T M trusts the President will excuse this communication, the object of which is respectfully to enquire whether it will be proper to apply to Mr. Beckley again; or whether it will be the pleasure of the President to cause a small portion of the late appropriation to be applied to the payment of the claims of these needy persons—
               